Citation Nr: 0824440	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for disorders of the 
right shoulder, arm, and hand. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a sinus disorder. 

7.  Entitlement to service connection for residuals of an 
injury to the right side of the face.    



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for disorders of the low back, 
neck, right shoulder, arm, and hand, and sinus; for headaches 
and hypertension; and for residuals of an injury to the right 
side of the face. 

The veteran testified before the Board sitting at the RO in 
May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran served in the U.S. Navy on submarine duty.  He 
contends that all claimed disabilities are the result of 
injuries sustained in an automobile accident in service or 
are secondary to residuals of the injuries.  

In a January 1970 pre-induction physical examination, the 
veteran reported no back trouble of any kind, and a physician 
found no abnormalities of the spine or any other disorders 
claimed in this appeal.  In August 1970, another physician 
noted no additional defects and found the veteran fit for 
service.  After reporting to Submarine School in January 
1971, the veteran sought outpatient treatment for pain in the 
back and neck.  An examiner noted the veteran's reports of 
having injured his back using a sledge hammer three years 
earlier and subsequent recurrent low back pain with 
headaches.  X-rays and a neurological examination later in 
January were negative.  On January 14, 1971, a physician at 
the Submarine School certified that the veteran was qualified 
for submarine duty.  His examination included a chest X-ray, 
hearing, vision and dental examinations but no clinical 
comments related to the spine.  In a February 1971 follow-up, 
a physician reviewed the treatment records, agreed with a 
diagnosis of functional back pain, and found the veteran fit 
for full duty. 

While on leave between assignments in March 1971, the veteran 
was involved in an accident as a passenger in an automobile 
that went off the road and rolled several times.  He was 
taken for treatment to a private hospital and later 
transferred to a nearby Air Force hospital.  The chief of 
internal medicine at the military hospital noted that the 
veteran had been admitted for observation but complained of 
no significant injuries and had no wounds requiring sutures.  
The physician noted an abrasion on the left cheek and 
multiple superficial cuts.  The veteran also experienced 
occasional headaches.  A neurological examination was normal, 
and X-rays of the chest, skull, lumbar spine, cervical spine, 
and face were negative.  The veteran was discharged after 
three days with over-the-counter medication for pain.  The 
veteran reported for duty two weeks later. 

In April 1971, the veteran sought treatment for continued 
back pain.  A new X-ray showed a minimal compression fracture 
of the first lumbar body and some slight sclerosis suggesting 
some degenerative changes at L5-S1.  A consulting orthopedic 
physician noted the veteran's reports of a pre-service 
accident with the sledge hammer, an episode of back strain 
during physical training in boot camp, and that the pain 
recurred with any stressful lifting but did not make any 
reference to the automobile accident.  He noted a full range 
of motion with no muscle spasms, muscle atrophy, or reflex 
deficits.   He categorized the compression fracture as old 
and well-healed and diagnosed mild osteoarthritic changes at 
L5-S1.  After several months with no improvement, in July 
1971, the veteran was transferred to a military hospital for 
a medical evaluation board (MEB). 

In August 1971, an MEB of three physicians from the 
orthopedic service reviewed the medical history and examined 
the veteran.  New X-rays showed the old compression fracture 
at L-1, and increased lumbosacral angle, spina bifida of S-1, 
and L5-S1 articular facets that appeared irregular.  The MEB 
diagnosed congenital defect of the lumbosacral spine and 
stated that the disorder was disqualifying at the time of 
enlistment and should not normally have been detected during 
the pre-entry physical examination.  The MEB further stated 
that the disability was neither incurred nor aggravated by 
military service.  

Starting in 1984, private and VA medical records showed 
symptoms, diagnoses, and treatment for lumbar and cervical 
spine disease; shoulder, arm, and hand nerve deficits, 
headaches, hypertension, and a sinus disorder.  
Significantly, an August 1990 report from Methodist Hospital 
reflects that the veteran received more than a week of 
inpatient care and that he reported having back problems 
since a 1970 motor vehicle accident.  The veteran added that 
following the accident, his neck became stiff and he had had 
popping in his knees.  Because the veteran reported this 
history in the context of seeking medical care and because he 
filed these claims of service connection in June 2003, i.e., 
he was not seeking VA compensation, the credibility of his 
account is enhanced.

During the course of this appeal, the veteran has received a 
single VA compensation and pension examination in July 2004 
that addressed only lumbar and cervical spine disease.  The 
examiner noted a review of the military medical records but 
could not provide an opinion whether the veteran's current 
spinal disorder was related to the automobile accident in 
service because the description of the accident noted in the 
records was insufficiently detailed.  The examiner did not 
comment specifically on the post-accident medical evaluation 
by the Air Force hospital physician.  

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is competent medical evidence of current 
disabilities except for the residuals of facial injuries for 
which there has been no request for medical examination.  
There is evidence of an automobile accident in service.  
Military examiners found few abnormalities after the 
accident, and an MEB attributed some spinal disease to a 
congenital disorder.  However, the veteran received a 
comprehensive evaluation only for his spinal disorders, and 
the examiner was unable to provide an opinion on a possible 
relationship of those disorders to service.  The veteran has 
not been examined and an opinion requested on the 
relationship of any other claimed disorder to the accident in 
service.  As there is some lay and medical evidence of 
current disabilities and some lay and medical evidence that 
suggests a relationship of the disabilities to the accident, 
a VA medical examination and opinion is necessary to decide 
the claims.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his lumbar and cervical 
spine and disorders of the shoulder, arm, 
and hands by an appropriately qualified 
VA physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination report 
including a review of the Air Force 
hospital report following an automobile 
accident in March 1971.  Request that the 
examiner provide an evaluation of the 
veteran's spinal disease and any related 
deficits of the shoulders and upper 
extremities and provide an opinion 
whether any disabilities found are at 
least as likely as not (50 percent or 
greater possibility) related to an 
automobile accident in service or any 
other aspect of service.  Request that 
the examiner specifically comment on the 
military medical evaluation board's 
diagnosis of a pre-existing congenital 
spinal disorder and whether that disorder 
is related to his current disease or was 
aggravated by service.  In addition, the 
examiner must acknowledge the veteran's  
report of a continuity of symptomatology 
and the August 1990 report from Methodist 
Hospital.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

2.  Schedule the veteran for an 
examination of his headaches, sinus 
disorder, hypertensive vascular disease, 
and residuals of facial injuries by an 
appropriately qualified VA physician.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation 
of the veteran's disabilities, if any, 
and provide an opinion whether any 
disability found is at least as likely as 
not (50 percent or greater possibility) 
related to any aspect of service 
including an automobile accident in 1971 
or is at least as likely as not secondary 
to pain, stress, and medication 
associated with lumbar spine disease.  In 
addition, the examiner must acknowledge 
the veteran's  report of a continuity of 
symptomatology and the August 1990 report 
from Methodist Hospital.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

3.  Then, readjudicate the claims for 
service connection for lumbar and 
cervical spinal disease, disorders of the 
shoulders, arms, and hands, headaches, 
hypertension, a sinus disorder, and 
residuals of facial injuries.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

